Title: Thomas Jefferson to Louis H. Girardin, 22 September 1819
From: Jefferson, Thomas
To: Girardin, Louis Hue


					
						Dear Sir
						
							Monticello
							Sep. 22. 19.
						
					
					I recieved, on my return from Bedford your favor of the 5th on the subject of a bookstore proposed by a friend of yours to be established at Charlottesville. I have been applied to by several booksellers, and have declined giving an opinion on the subject to any, because it would be matter of regret to have contributed to encorage an experiment, were it to prove unsuccesful. my own intention has been, should the institution arrive at sufficient importance within my time, to procure a foreign bookseller in order to furnish it with foreign books, & foreign editions of the classics. I suppose one from Amsterdam would answer best, as a station between the Northern and Southern countries of Europe. such a bookseller would not interfere with one dealing in American or English books nor the latter with the former, because continental printing is so much cheaper than English or American, that he would undersell them.—the buildings of our University are going on rapidly, but when it will open is still uncertain. I salute you with esteem & respect.
					
						
							Th: Jefferson
						
					
				